Title: Brigadier General Louis Le Bèque Du Portail and Lieutenant Colonel Alexander Hamilton to George Washington, 26 October 1779
From: Du Portail, Louis Le Bèque,Hamilton, Alexander
To: Washington, George



Great Egg HarborLanding [New Jersey] Octr. 26: 1779
Sir

We are honored with two letters from Your Excellency of the 10th. and 21st to the contents of which we beg leave to assure you of our strictest attention. That of the 18th. is not yet come to hand, it is not improbable it has gone round by Lewis Town, which has occasioned the delay.
Col Hamilton wrote to your Excellency from Philadelphia acquainting you with our arrival there and our intention to proceed to Lewis Town and Cape Henlopen, and from Great Egg Harbour communicating our progress since and our determination to establish ourselves at Bat-Stove Furnace. We have since fixed on this place about forty four miles from the extremity of Cape May (eigh⟨teen⟩ miles short of the Furnace which we found to be more remote than had been represented) and as far as we are able to learn from 100 to 110 miles of[f] Sandy Hook, about fifty from Philadelphia. Your Excellency will easily perceive the reasons of our choosing this station. It did not appear to us from our inquiries in Philadelphia to ⟨be⟩ a point well ascertained that the fleet would stop at the Delaware; and the time which had elapsed made it the more possible, if the Count should be determined to prosecute any further operations on the continent that he would not lose time by a procedure of this sort; but might content himself with send⟨ing⟩ some transports under escort of a few frigates to receive the provisions for the fleet and proceed himself directly on to the Hook. On this supposition our position at Lewis Town was intirely ineligible—the distance at which we were from the city as well as from the Hook, the delays that would consequently attend our intelligences from every quarter, the difficulty and impossibility some times of traversing the bay, made our first situation inconvenient in every respect, in the event of the Fleet’s proceeding immediately to the Hook. These considerations induced us to cross the Delaware and take the position at which we now are, where or in the vicinity, we propose to remain till the arrival of the Count, till intelligence from him decides the inutility of a longer stay or ’till we receive your Excellency’s orders of recall. We have now a better relation to the different points in which we are interested and have taken the necessary precautions to gain the earliest notice of whatever happens. We have stationed expresses at the pitch of the Cape and have established a regular communication with Major Lee and with the city. If the fleet should appear off the Delaware we can be there in twelve hours after its first appearance, and if at the hook in less than four days, provided Major Lee is punctual in conveying the intelligence & the expresses from either side in bringing it.
By recent information from Philadelphia (though not quite so distinct and accurate as we could wish) we find that so late as the fourth of this month the Count was yet to open his batteries against the enemy at Savannah. The time that will probably intervene between this and their final reduction—the reembarkation of the Count’s troops—the dispositions for sailing—and his arrival on this coast may we fear exhaust the season too much to permit the cooperation to which our mission relates. We do not however despair; for if the Count has been fully successful to the Southward, and should shortly arrive which may be the case, the enterprise may possibly still go on.
In a letter from Major Lee of the 22d. he informs us that a vessel from Georgia arrived on the 16th; since which the two sixty fours and the renown which were at the Hook had fallen down towards New York and the troops at the hook had embarked and gone to the city. At first sight this account alarmed us and made us apprehensive that the enemy had received some favourable advices from the Southward which put them out of danger & superseded the necessity of continuing their preparations for defence. But on further reflexion we think it more probable that this is only a change of disposition and that finding on closer examination they would be unable to defend the Hook they had determined to relinquish the attempt. This seems the more likely as Major Lee mentions that a part of the hulks sunk in the channel had gotten afloat and drifted ashore. To this experience of the difficulty of obstructing the channel may perhaps be attributed the change we suppose. And we are confirmed in this conj⟨ecture⟩ by the evacuation of the two posts at Kings ferry, which appears by your Excellency’s letter to have taken place on the 21st, five days after the supposed arrival of the vessel from Georgia—a proof that they had not received information of any decisive good fortune on their side or ill-fortune on ours; and that they persisted in their defensive plans. We are persuaded too that their exultation would have given wings to any good news they might have received, and that it would have reached us before this. Were the season less advanced we should regret this change of disposition, because we believe the attempt to defend the entrance of the Hook would have been fruitless and it might have thrown a part of their ships and of their troops into our hands in the first instance which could not fail to facilitate the successive operations. But at this late period it may rather be an advantage; to force the passage might have required land operations against the Hook, which would lose time and expose the fleet to the hazard of winds which would have rendered its situation critical. Now the fleet may probably enter the bay on its first approach and be in security, and the whole operation will be brought to a point and may demand less time for its accomplishment.
As a large number of fascines ready for use appears to us essential to any operations that may be undertaken we presume your Excellency has been preparing and will continue to prepare as many as possible; we beg leave to suggest the utility of having at the same time a sufficient number of gabions and sand bags; of the former Col Gouvion if your Excellency thinks proper may be charged with the construc⟨tion⟩; the latter may be made under the care of the Qr. Master at Philadelphia. Several thousands may be necessary. The usual dimensions are fifteen or eighteen inches long and twelve wide. If not withstanding the advices from M Lee any thing by land is to be attempted against the hook, these will be peculiarly useful on such a flat sandy spot; and indeed it would be impracticable to construct batteries in any reasonable time without them.
We have the honor to be   &c
